Citation Nr: 9909308	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-46 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine with low back pain.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from December 1983 to 
April 1985.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from an August 1996 decision of the RO.  

In June 1998, the Board denied the veteran's claim of service 
connection for arthritis of the neck and determined that new 
and material evidence had been submitted to reopen his claim 
of service connection for degenerative arthritis of the 
lumbosacral spine.  This matter was remanded to provide the 
RO an opportunity to further develop the record and to 
conduct a de novo review of the reopened claim pursuant to 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



REMAND

As noted hereinabove, the Board remanded this case to the RO 
in June 1998 to determine the nature and likely etiology of 
the veteran's claimed degenerative arthritis of the 
lumbosacral spine.  

On VA examination in October 1998, it was reported that, in 
April 1984, the veteran had fallen from a pole and had had 
pain in her left knee.  She was also reported to have started 
to have pain in her back.  She was diagnosed with mechanical 
low back pain with no evidence of radiculopathy.  However, 
the examiner did not directly address the question of 
etiology as requested by the Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Similarly, in Smith v. Brown, 
5 Vet. App. 335 (1993), the Court found that the VA's failure 
to obtain the requested medical opinion constituted a failure 
in its duty to assist the veteran in the development of her 
claim.

Therefore, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered her medical attention for her 
claimed low back disability since her 
discharge from service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source that are not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of her claimed low back disability.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current low back 
disability is due to disease or injury in 
service or caused or aggravated by a 
service-connected disability.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted above, and include the factors upon 
which the opinion is based.  

3.  The RO should then review the record, 
and the claim should be reviewed on de 
novo basis.  If the determination remains 
adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 5 -


